DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 8, and 14, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: performing self-testing of at least one of an on-die capacitance or a resistor capacitor (RC) time constant on a die of the IC to generate self-reported results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamilton et al. (2015/0219714) is the closes reference which discloses a method of die authentication of an integrated circuit (IC), the method comprising: performing testing of at least one of an on-die capacitance on the IC by applied AC signal with a specified frequency range and an analyzer or test equipment which measured capacitance curve data for determining the IC as original or counterfeit IC; but the testing is not self-testing and there is no teaching of self-reported results.
Das et al. (2021/0066214) discloses an IC comprises a first capacitor, a second capacitor, a capacitance measurement circuit, and a processing resource circuit for detecting tampering of the IC based on a capacitance property such as a capacitance ration; but there is no teaching of self-testing and self-reported results to a computing device for determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        6/7/22